Exhibit 10.1

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of February 3, 2016,
by EACH OF THE ENTITIES IDENTIFIED AS “JOINING PARTIES” ON THE SIGNATURE PAGES
OF THIS JOINDER AGREEMENT (each individually, a “Joining Party” and
collectively, the “Joining Parties”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.5 of that certain Second Amended and
Restated Credit Agreement dated as of December 22, 2015, as from time to time in
effect (the “Credit Agreement”), by and among Carter Validus Operating
Partnership II, LP (the “Borrower”), KeyBank National Association, for itself
and as Agent, and the other Lenders from time to time party thereto. Terms used
but not defined in this Joinder Agreement shall have the meanings defined for
those terms in the Credit Agreement.

RECITALS

A.      Each Joining Party is required, pursuant to §5.5 of the Credit
Agreement, to become an additional Subsidiary Guarantor under the Guaranty, the
Indemnity Agreement and the Contribution Agreement.

B.      Each Joining Party expects to realize direct and indirect benefits as a
result of the availability to the Borrower of the credit facilities under the
Credit Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1.      Joinder.   By this Joinder Agreement, each Joining Party hereby becomes
a “Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the
Guaranty, the Indemnity Agreement and the other Loan Documents with respect to
all the Obligations of the Borrower now or hereafter incurred under the Credit
Agreement and the other Loan Documents, and a “Subsidiary Guarantor” under the
Contribution Agreement. Each Joining Party agrees that such Joining Party is and
shall be bound by, and hereby assumes, all representations, warranties,
covenants, terms, conditions, duties and waivers applicable to a “Subsidiary
Guarantor” and a “Guarantor” under the Credit Agreement, the Guaranty, the
Indemnity Agreement, the other Loan Documents and the Contribution Agreement.

2.      Representations and Warranties of Joining Parties. Each Joining Party
represents and warrants to Agent that, as of the Effective Date (as defined
below), except as disclosed in writing by such Joining Party to Agent on or
prior to the date hereof and approved by the Agent in writing (which disclosures
shall be deemed to amend the Schedules and other disclosures delivered as
contemplated in the Credit Agreement), the representations and warranties
contained in the Credit Agreement and the other Loan Documents applicable to a
“Guarantor” or “Subsidiary Guarantor” are true and correct in all material
respects as applied to each such Joining Party as a Subsidiary Guarantor and a
Guarantor on and as of the Effective Date as though made on that date. As of the
Effective Date, all covenants and agreements in the Loan Documents and the
Contribution Agreement of the Subsidiary Guarantors apply to the Joining Parties
and no Default or Event of Default shall exist or might exist upon the Effective
Date in the event that any of the Joining Parties becomes a Subsidiary
Guarantor.



--------------------------------------------------------------------------------

3.      Joint and Several. Each Joining Party hereby agrees that, as of the
Effective Date, the Guaranty, the Contribution Agreement and the Indemnity
Agreement heretofore delivered to the Agent and the Lenders shall be a joint and
several obligation of such Joining Party to the same extent as if executed and
delivered by such Joining Party, and upon request by Agent, will promptly become
a party to the Guaranty, the Contribution Agreement and the Indemnity Agreement
to confirm such obligation.

4.      Further Assurances.  Each Joining Party agrees to execute and deliver
such other instruments and documents and take such other action, as the Agent
may reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5.      GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

6.      Counterparts.   This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

7.      Effective Date. The effective date (the “Effective Date”) of this
Joinder Agreement is February 3, 2016.

[SIGNATURES ON FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

 

“JOINING PARTY”

  HCII-HPI HEALTHCARE PORTFOLIO, LLC,   HCII-750 12TH AVENUE, LLC, and  

DCII-700 AUSTIN AVENUE, LLC,

each a Delaware limited liability company

 

By:

 

Carter Validus Operating Partnership II, LP, a Delaware limited partnership, its
sole member

   

By:

 

Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
General Partner

     

By: /s/ Lisa A. Drummond

     

Name: Lisa A. Drummond

     

Title: Chief Operations Officer/Secretary

 

ACKNOWLEDGED:

KEYBANK NATIONAL ASSOCIATION, as Agent

By: /s/ Kristin Centracchio

Name: Kristin Centracchio

Its: Vice President

 

 

[Signature Page to Joinder Agreement]